Exhibit 10.1

AMENDED AND RESTATED

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

 

1. PURPOSE OF PLAN

The purpose of this Quiksilver, Inc. 2013 Performance Incentive Plan (this
“Plan”) of Quiksilver, Inc., a Delaware corporation (the “Corporation”), is to
promote the success of the Corporation and to increase stockholder value by
providing an additional means through the grant of awards to attract, motivate,
retain and reward selected employees and other eligible persons.

 

2. ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3. PLAN ADMINISTRATION

 

  3.1

The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Corporation, its powers

 

1



--------------------------------------------------------------------------------

  under this Plan (a) to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of awards under this Plan, and
(b) to determine the number of shares subject to, and the other terms and
conditions of, such awards. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

  3.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

 

  (a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

 

  (b) grant awards to Eligible Persons, determine the price at which securities
will be offered or awarded and the number of securities to be offered or awarded
to any of such persons, determine the other specific terms and conditions of
such awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;

 

2



--------------------------------------------------------------------------------

  (c) approve the forms of award agreements (which need not be identical either
as to type of award or among participants);

 

  (d) construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation, its Subsidiaries, and participants under
this Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

 

  (e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

 

  (f) accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;

 

  (g) adjust the number of shares of Common Stock subject to any award, adjust
the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

 

  (h) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

 

  (i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

 

  (j) acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

 

  (k) determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

  3.3 Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

 

  3.4 Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Administrator may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

 

  3.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

  4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

 

  4.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

 

  (1) 9,960,000 shares of Common Stock; plus

 

4



--------------------------------------------------------------------------------

  (2) the number of shares of Common Stock available for additional award grant
purposes under the Corporation’s 2000 Stock Incentive Plan, as amended (the
“2000 Plan”), as of the date of stockholder approval of this Plan (the
“Stockholder Approval Date”) and determined immediately prior to the termination
of the authority to grant new awards under the 2000 Plan as of the Stockholder
Approval Date; plus

 

  (3) the number of any shares subject to stock options granted under the 2000
Plan and outstanding on the Stockholder Approval Date which expire, or for any
reason are cancelled or terminated, after the Stockholder Approval Date without
being exercised; plus

 

  (4) the number of any shares subject to restricted stock and restricted stock
unit awards granted under the 2000 Plan that are outstanding and unvested on the
Stockholder Approval Date that are forfeited, terminated, cancelled or otherwise
reacquired by the Corporation without having become vested;

provided that in no event shall the Share Limit exceed 30,157,363 shares (which
is the sum of the 9,960,000 shares set forth above, plus the number of shares
available under the 2000 Plan for additional award grant purposes as of the
Effective Date (as such term is defined in Section 8.6.1), plus the aggregate
number of shares subject to awards previously granted and outstanding under the
2000 Plan as of the Effective Date).

The following limits also apply with respect to awards granted under this Plan:

 

  (a) The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 7,000,000 shares.

 

  (b) The maximum number of shares of Common Stock subject to those options and
stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 4,000,000 shares.

 

  (c) The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to non-employee directors under this Plan is
4,000,000 shares. For this purpose, a “non-employee director” is a member of the
Board who is not, at the time of grant of the award, an officer or employee of
the Corporation or one of its Subsidiaries.

 

  (d) Additional limits with respect to Performance-Based Awards are set forth
in Section 5.2.3.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

5



--------------------------------------------------------------------------------

  4.3 Awards Settled in Cash, Reissue of Awards and Shares. Except as provided
in the next sentence, shares that are subject to or underlie awards granted
under this Plan which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall again be available for subsequent awards under this Plan. Shares
that are exchanged by a participant or withheld by the Corporation as full or
partial payment in connection with any award under this Plan, as well as any
shares exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan. To the extent that
an award granted under this Plan is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan. In the event that shares of Common Stock are
delivered in respect of a dividend equivalent right granted under this Plan, the
number of shares delivered with respect to the award shall be counted against
the share limits of this Plan (including, for purposes of clarity, the limits of
Section 4.2 of this Plan). (For purposes of clarity, if 1,000 dividend
equivalent rights are granted and outstanding when the Corporation pays a
dividend, and 50 shares are delivered in payment of those rights with respect to
that dividend, 50 shares shall be counted against the share limits of this
Plan). To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares issued. (For purposes of clarity, if a stock
appreciation right relates to 100,000 shares and is exercised at a time when the
payment due to the participant is 15,000 shares, 100,000 shares shall be charged
against the applicable share limits under Section 4.2 with respect to such
exercise.) Refer to Section 8.10 for application of the foregoing share limits
with respect to assumed awards. The foregoing adjustments to the share limits of
this Plan are subject to any applicable limitations under Section 162(m) of the
Code with respect to awards intended as performance-based compensation
thereunder.

 

  4.4 Reservation of Shares; No Fractional Shares; Minimum Issue. The
Corporation shall at all times reserve a number of shares of Common Stock
sufficient to cover the Corporation’s obligations and contingent obligations to
deliver shares with respect to awards then outstanding under this Plan
(exclusive of any dividend equivalent obligations to the extent the Corporation
has the right to settle such rights in cash). No fractional shares shall be
delivered under this Plan. The Administrator may pay cash in lieu of any
fractional shares in settlements of awards under this Plan. The Administrator
may from time to time impose a limit (of not greater than 100 shares) on the
minimum number of shares that may be purchased or exercised as to awards granted
under this Plan unless (as to any particular award) the total number purchased
or exercised is the total number at the time available for purchase or exercise
under the award.

 

6



--------------------------------------------------------------------------------

5. AWARDS

 

  5.1 Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are (subject, in each case, to the no repricing
provisions of Section 3.2):

5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

5.1.2 Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be

 

7



--------------------------------------------------------------------------------

granted to any person who, at the time the option is granted, owns (or is deemed
to own under Section 424(d) of the Code) shares of outstanding Common Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation, unless the exercise price of such option is at least
110% of the fair market value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five years from the date
such option is granted.

5.1.3 Stock Appreciation Rights. A stock appreciation right or “SAR” is a right
to receive a payment, in cash and/or Common Stock, equal to the excess of the
fair market value of a specified number of shares of Common Stock on the date
the SAR is exercised over the “base price” of the award, which base price shall
be set forth in the applicable award agreement and shall be not less than 100%
of the fair market value of a share of Common Stock on the date of grant of the
SAR. The maximum term of a SAR shall be ten (10) years.

5.1.4 Other Awards; Dividend Equivalent Rights. The other types of awards that
may be granted under this Plan include: (a) stock bonuses, restricted stock,
performance stock, stock units, phantom stock or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards. Dividend
equivalent rights may be granted as a separate award or in connection with
another award under this Plan; provided, however, that dividend equivalent
rights may not be granted in connection with a stock option or SAR granted under
this Plan. In addition, any dividends and/or dividend equivalents as to the
unvested portion of a restricted stock award that is subject to
performance-based vesting requirements or the unvested portion of a stock unit
award that is subject to performance-based vesting requirements will be subject
to termination and forfeiture to the same extent as the corresponding portion of
the award to which they relate.

 

  5.2

Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs granted to officers and employees (“Qualifying Options” and
“Qualifying SARS,” respectively) typically will be, granted as awards intended
to satisfy the requirements for “performance-based compensation” within the
meaning of Section 162(m) of the Code (“Performance-Based Awards”). The grant,
vesting, exercisability or payment of Performance-Based Awards may depend (or,
in the case of Qualifying Options or Qualifying SARs, may also depend) on the
degree of achievement of one or more performance goals relative to a
pre-established targeted level or levels using one or more of the Business
Criteria set forth below (on an absolute or relative (including, without
limitation, relative to the performance of other companies or upon comparisons
of any of the indicators of performance relative to other companies) basis) for
the

 

8



--------------------------------------------------------------------------------

  Corporation on a consolidated basis or for one or more of the Corporation’s
subsidiaries, segments, divisions or business units, or any combination of the
foregoing. Any Qualifying Option or Qualifying SAR shall be subject only to the
requirements of Section 5.2.1 and 5.2.3 in order for such award to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code. Any other Performance-Based Award shall be subject to all of the following
provisions of this Section 5.2.

5.2.1 Class; Administrator. The eligible class of persons for Performance-Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or one of its Subsidiaries. The Administrator approving Performance-Based Awards
or making any certification required pursuant to Section 5.2.4 must be
constituted as provided in Section 3.1 for awards that are intended as
performance-based compensation under Section 162(m) of the Code.

5.2.2 Performance Goals. The specific performance goals for Performance-Based
Awards (other than Qualifying Options and Qualifying SARs) shall be, on an
absolute or relative basis, established based on one or more of the following
business criteria (“Business Criteria”) as selected by the Administrator in its
sole discretion: earnings per share, cash flow (which means cash and cash
equivalents derived from either net cash flow from operations or net cash flow
from operations, financing and investing activities), stock price, total
stockholder return, return on total stockholder equity, gross revenue, revenue
growth, sales or revenue targets, operating income (before depreciation and
amortization and before or after taxes), net earnings (before or after interest,
taxes, depreciation, amortization, and/or stock-based compensation costs),
return on equity or on assets or on net investment, cost containment or
reduction, market share, cost reduction goals, budget comparisons,
implementation or completion of projects or processes strategic or critical to
the Corporation’s business operations, measures of customer satisfaction, or any
combination thereof, or the formation of joint ventures, research and
development collaborations, marketing or customer service collaborations, or the
completion of other corporate transactions intended to enhance the Corporation’s
revenue or profitability or expand its customer base. These terms are used as
applied under generally accepted accounting principles or in the financial
reporting of the Corporation or of its Subsidiaries. To qualify awards as
performance-based under Section 162(m), the applicable Business Criterion (or
Business Criteria, as the case may be) and specific performance goal or goals
(“targets”) must be established and approved by the Administrator during the
first 90 days of the performance period (and, in the case of performance periods
of less than one year, in no event after 25% or more of the performance period
has elapsed) and while performance relating to such target(s) remains
substantially uncertain within the meaning of Section 162(m) of the Code. The
terms of the Performance-Based Awards may specify the manner, if any, in which
performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets. The
applicable performance measurement period may not be less than three months nor
more than 10 years.

 

9



--------------------------------------------------------------------------------

5.2.3 Form of Payment; Maximum Performance-Based Award. Grants or awards under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(b). The maximum number of shares of Common Stock which may be
subject to Performance-Based Awards (including Performance-Based Awards payable
in shares of Common Stock and Performance-Based Awards payable in cash where the
amount of cash payable upon or following vesting of the award is determined with
reference to the fair market value of a share of Common Stock at such time) that
are granted to any one participant in any one calendar year shall not exceed
4,000,000 shares, either individually or in the aggregate, subject to adjustment
as provided in Section 7.1; provided that this limit shall not apply to
Qualifying Options and Qualifying SARs (which are covered by the limit of
Section 4.2(b)). The aggregate amount of compensation to be paid to any one
participant in respect of all Performance-Based Awards payable only in cash
(excluding cash awards covered by the preceding sentence where the cash payment
is determined with reference to the fair market value of a share of Common Stock
upon or following the vesting of the award) and granted to that participant in
any one calendar year shall not exceed $4,000,000. Awards that are cancelled
during the year shall be counted against these limits to the extent required by
Section 162(m) of the Code.

5.2.4 Certification of Payment. Before any Performance-Based Award under this
Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and to
the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

5.2.5 Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

5.2.6 Expiration of Grant Authority. As required pursuant to Section 162(m) of
the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan, subject to
any subsequent extension that may be approved by stockholders.

 

10



--------------------------------------------------------------------------------

  5.3 Award Agreements. Each award shall be evidenced by either (1) a written
award agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

 

  5.4 Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in shares.

 

  5.5 Consideration for Common Stock or Awards. The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

  •   services rendered by the recipient of such award;

 

  •   cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

  •   notice and third party payment in such manner as may be authorized by the
Administrator;

 

  •   the delivery of previously owned shares of Common Stock;

 

  •   by a reduction in the number of shares otherwise deliverable pursuant to
the award; or

 

  •   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

 

11



--------------------------------------------------------------------------------

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under
Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

  5.6 Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) for a share of
Common Stock on the New York Stock Exchange (the “Exchange”) for the date in
question or, if no sales of Common Stock were reported on the Exchange on that
date, the closing price (in regular trading) for a share of Common Stock on the
Exchange for the next preceding day on which sales of Common Stock were reported
on the Exchange. The Administrator may, however, provide with respect to one or
more awards that the fair market value shall equal the closing price (in regular
trading) for a share of Common Stock on the Exchange on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Exchange for the date in question or the most
recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Exchange as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

 

  5.7 Transfer Restrictions.

5.7.1 Limitations on Exercise and Transfer. Unless otherwise expressly provided
in (or pursuant to) this Section 5.7 or required by applicable law: (a) all
awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.

 

12



--------------------------------------------------------------------------------

5.7.2 Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).

5.7.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

  (a) transfers to the Corporation (for example, in connection with the
expiration or termination of the award);

 

  (b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution;

 

  (c) subject to any applicable limitations on ISOs, transfers to a family
member (or former family member) pursuant to a domestic relations order if
approved or ratified by the Administrator;

 

  (d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative; or

 

  (e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

 

  5.8 International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

 

6. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

 

  6.1

General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of

 

13



--------------------------------------------------------------------------------

  whether the participant continues to render services to the Corporation or one
of its Subsidiaries and the date, if any, upon which such services shall be
deemed to have terminated.

 

  6.2 Events Not Deemed Terminations of Service. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months. In the case of any employee
of the Corporation or one of its Subsidiaries on an approved leave of absence,
continued vesting of the award while on leave from the employ of the Corporation
or one of its Subsidiaries may be suspended until the employee returns to
service, unless the Administrator otherwise provides or applicable law otherwise
requires. In no event shall an award be exercised after the expiration of the
term set forth in the applicable award agreement.

 

  6.3 Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

 

7. ADJUSTMENTS; ACCELERATION

 

  7.1 Adjustments. Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

 

14



--------------------------------------------------------------------------------

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

  7.2

Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization in connection with which the Corporation does not survive
(or does not survive as a public company in respect of its Common Stock); any
exchange of Common Stock or other securities of the Corporation in connection
with which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); a sale of all or substantially all the
business, stock or assets of the Corporation in connection with which the
Corporation does not survive (or does not survive as a public company in respect
of its Common Stock); a dissolution of the Corporation; or any other event in
which the Corporation does not survive (or does not survive as a public company
in respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the termination, assumption, substitution
or exchange of any or all outstanding share-based awards or the cash, securities
or property deliverable to the holder of any or all outstanding share-based
awards, based upon, to the extent relevant under the circumstances, the
distribution or consideration payable to holders of the Common Stock upon or in
respect of such event. Upon the occurrence of any event described in the
preceding sentence, then, unless the Administrator has made a provision for the
substitution, assumption, exchange or other continuation or settlement of the
award or the award would otherwise continue in accordance with its terms in the
circumstances: (1) unless otherwise provided in the applicable award agreement,
each then-outstanding option and SAR shall become fully vested, all shares of

 

15



--------------------------------------------------------------------------------

  restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award; and (2) each award shall terminate upon the
related event; provided that the holder of an option or SAR shall be given
reasonable advance notice of the impending termination and a reasonable
opportunity to exercise his or her outstanding vested options and SARs (after
giving effect to any accelerated vesting required in the circumstances) in
accordance with their terms before the termination of such awards (except that
in no case shall more than ten days’ notice of the impending termination be
required and any acceleration of vesting and any exercise of any portion of an
award that is so accelerated may be made contingent upon the actual occurrence
of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration and/or
termination to occur immediately prior to the applicable event and, in such
circumstances, will reinstate the original terms of the award if an event giving
rise to an acceleration and/or termination does not occur.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

  7.3 Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

 

16



--------------------------------------------------------------------------------

8. OTHER PROVISIONS

 

  8.1 Compliance with Laws. This Plan, the granting and vesting of awards under
this Plan, the offer, issuance and delivery of shares of Common Stock, and/or
the payment of money under this Plan or under awards are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

  8.2 No Rights to Award. No person shall have any claim or rights to be granted
an award (or additional awards, as the case may be) under this Plan, subject to
any express contractual rights (set forth in a document other than this Plan) to
the contrary.

 

  8.3 No Employment/Service Contract. Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

  8.4 Plan Not Funded. Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

17



--------------------------------------------------------------------------------

  8.5 Tax Withholding. Upon any exercise, vesting, or payment of any award, or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, or upon any other tax withholding event with respect to
any award, the Corporation or one of its Subsidiaries shall have the right at
its option to:

 

  (a) require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

 

  (b) deduct from any amount otherwise payable in cash (whether related to the
award or otherwise) to the participant (or the participant’s personal
representative or beneficiary, as the case may be) the minimum amount of any
taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such award event or payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.

 

  8.6 Effective Date, Termination and Suspension, Amendments.

8.6.1 Effective Date. This Plan is effective as of February 5, 2013, the date of
its approval by the Board (the “Effective Date”). This Plan shall be submitted
for and subject to stockholder approval no later than twelve months after the
Effective Date. Unless earlier terminated by the Board, this Plan shall
terminate at the close of business on the day before the tenth anniversary of
the Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional awards
may be granted under this Plan, but previously granted awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

 

18



--------------------------------------------------------------------------------

8.6.2 Board Authorization. The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part. No awards may
be granted during any period that the Board suspends this Plan.

8.6.3 Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.

8.6.4 Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

8.6.5 Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

  8.7 Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

 

  8.8 Governing Law; Construction; Severability.

8.8.1 Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.

8.8.2 Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

 

19



--------------------------------------------------------------------------------

8.8.3 Plan Construction.

 

  (a) Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

 

  (b) Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under
Section 162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

 

  8.9 Captions. Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

  8.10

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the

 

20



--------------------------------------------------------------------------------

  awards reflect only adjustments giving effect to the assumption or
substitution consistent with the conversion applicable to the Common Stock in
the transaction and any change in the issuer of the security. Any shares that
are delivered and any awards that are granted by, or become obligations of, the
Corporation, as a result of the assumption by the Corporation of, or in
substitution for, outstanding awards previously granted by an acquired company
(or previously granted by a predecessor employer (or direct or indirect parent
thereof) in the case of persons that become employed by the Corporation or one
of its Subsidiaries in connection with a business or asset acquisition or
similar transaction) shall not be counted against the Share Limit or other
limits on the number of shares available for issuance under this Plan.

 

  8.11 Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

  8.12 No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

 

  8.13 Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

 

21



--------------------------------------------------------------------------------

 

LOGO [g695817logo.jpg]

NOTICE OF GRANT OF STOCK OPTION

(Standard Form)

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Quiksilver, Inc. (the “Corporation”):

 

Optionee:     Grant Date:   Number of Option Shares:     Exercise Price:   Type
of Option:            Incentive Stock Option   Expiration Date:             
Non-Statutory Stock Option    

Exercise and Vesting Schedule: Subject to the limitations contained in this
Grant Notice, the Stock Option Agreement and the Plan, the Option shall vest and
become exercisable in installments as follows:

 

Number of Shares

(Installment)

  

Date of Earliest Exercise

(Vesting)

        

In no event shall the Option become exercisable for any additional Option Shares
after the Optionee’s cessation of Service.

The Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Quiksilver, Inc. 2013 Performance Incentive
Plan (the “Plan”). The Optionee further agrees to be bound by the terms of the
Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and incorporated
herein by this reference. This Grant Notice, together with the Stock Option
Agreement, will be referred to as the “Agreement.” The Optionee hereby
acknowledges having received and read a copy of the Stock Option Agreement, the
Plan, and the official Plan Summary and Prospectus for the Plan. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices. The Number of Option Shares, Exercise Price and
Expiration Date set forth above are subject to adjustment under Section 7.1 of
the Plan. The Expiration Date set forth above is subject to early termination
under Section 6 of the Stock Option Agreement and Section 7.2 of the Plan.

Definitions. All capitalized terms in this Grant Notice shall have the meaning
assigned to them in the Plan if not defined herein or in the Stock Option
Agreement.

 

Date:  

 

            QUIKSILVER, INC.

 

    By:  

 

OPTIONEE     Title:  

 

Address:      

 

    ATTACHMENTS

 

    Exhibit A – Stock Option Agreement

 

    [Exhibit B – French Addendum (for French optionees only)]



--------------------------------------------------------------------------------

EXHIBIT A

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

STOCK OPTION AGREEMENT

R E C I T A L S

A. The Board has adopted the Plan for the purpose of promoting the success of
the Corporation and to increase stockholder value by providing an additional
means through the grant of awards to attract, motivate, retain and reward
selected Employees and other Eligible Persons under the Plan.

B. The Optionee is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Stock Option Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to the Optionee.

C. The Option was granted under and subject to the Plan. All capitalized terms
in this Stock Option Agreement shall have the meaning assigned to them in the
Plan if not defined herein or in the attached Appendix. This Stock Option
Agreement applies to a particular option (the “Option”) if incorporated by
reference in the Grant Notice corresponding to that particular grant. The Grant
Notice and this Stock Option Agreement are collectively referred to as the
“Agreement” applicable to the Option.

NOW, THEREFORE, it is hereby agreed as follows:

Grant of Option. The Corporation hereby grants to the Optionee, as of the Grant
Date, the Option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the Option term specified in Section 2 at the Exercise Price.

Option Term. The Option shall have a maximum term of                      (    )
years measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Section 5 or 6.

Limited Transferability. The Option and any other rights of the Optionee under
the Agreement or the Plan are nontransferable and exercisable only by the
Optionee, except as set forth in Section 5.7 of the Plan.

Vesting; Limits on Exercise. The Option shall vest and become exercisable for
the Option Shares in one or more installments as specified in the Grant Notice.
The Option may be exercised only to the extent the Option is vested and
exercisable.

As the Option becomes exercisable for such installments, those installments
shall accumulate, and the Option shall remain exercisable for the accumulated

 

A-1

(Standard Form)



--------------------------------------------------------------------------------

installments until the expiration or earlier termination of the Option.
Notwithstanding the foregoing, should the Optionee elect to exercise the Option
during any period during which the Optionee is under investigation by the
Corporation for Misconduct, then any Option Shares acquired by the Optionee as a
result of such exercise and/or the net proceeds of any sale or sales of those
acquired Option Shares (the gross sale proceeds less any Exercise Price payment
or withholding taxes due the Corporation in broker commissions) during such
period shall be held by the Corporation in escrow until such time as the
investigation is satisfactorily completed.

Continuance of Employment or Service Required; No Employment or Service
Commitment. The vesting schedule applicable to the Option requires continued
Service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under the
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Optionee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of Services as provided in Section 6 below or under the Plan.

Nothing contained in the Agreement or the Plan constitutes a continued
employment or Service commitment by the Corporation (or any Parent or
Subsidiary), affects the Optionee’s status, if he or she is an Employee, as an
Employee at will who is subject to termination without cause, confers upon the
Optionee any right to remain employed by or in Service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or Service, or affects the right of the Corporation (or any Parent or
Subsidiary) to increase or decrease the Optionee’s other compensation. Nothing
in the Agreement, however, is intended to adversely affect any independent
contractual right of the Optionee without his or her consent thereto.

Cessation of Service/Early Termination of Option. The Option term specified in
Section 2 shall terminate (and the Option shall cease to be outstanding) prior
to the Expiration Date should any of the following provisions become applicable
prior to the Expiration Date:

Should the Optionee cease to remain in Service for any reason (other than death,
Permanent Disability or Misconduct) while holding the Option, then (1) the
Optionee shall have a period of 3 months after his or her Severance Date during
which to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date, (2) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (3) the Option, to
the extent exercisable for the 3-month period following the Severance Date and
not exercised during such period, shall terminate at the close of business on
the last day of the 3-month period.

Should the Optionee die while holding the Option, then the personal
representative of the Optionee’s estate or the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of
inheritance, as applicable, (1) will have until the date that is 12 months after
the Optionee’s Severance Date to exercise the Option (or portion thereof) to the
extent that it was vested on the Severance Date, (2) the Option, to the extent
not vested on the Severance Date, shall terminate on the Severance Date, and
(3) the Option, to the extent exercisable for the 12-month period following the
Severance Date and not exercised

 

A-2

(Standard Form)



--------------------------------------------------------------------------------

during such period, shall terminate at the close of business on the last day of
the 12-month period. However, if the Optionee has designated one or more
beneficiaries of the Option, then those persons shall have the exclusive right
to exercise the Option following the Optionee’s death.

Should the Optionee cease Service by reason of Permanent Disability while
holding the Option, then (a) the Optionee will have until the date that is 12
months after the Optionee’s Severance Date to exercise the Option (or portion
thereof) to the extent that it was vested on the Severance Date, (b) the Option,
to the extent not vested on the Severance Date, shall terminate on the Severance
Date, and (c) the Option, to the extent exercisable for the 12-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period.

The applicable post-Service exercise period in effect for the Option pursuant to
the foregoing provisions of this Section 6 shall automatically be extended by an
additional period of time equal in duration to any interval within that
otherwise applicable post-Service exercise period in which the exercise of the
Option or the immediate sale of the Option Shares acquired hereunder cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of the Option beyond
the Expiration Date.

Should the Optionee’s Service be terminated for Misconduct or should the
Optionee otherwise engage in any Misconduct while the Option is outstanding,
then the Option (whether vested or unvested) shall terminate immediately and
cease to remain outstanding.

In all events, the Option is subject to earlier termination on the Expiration
Date of the Option or as provided in Section 7.2 of the Plan.

Manner of Exercising Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

the Notice of Exercise for the Option Shares for which the Option is exercised
or by completion of such other administrative exercise procedures as the
Administrator may require from time to time;

payment in full for the aggregate Exercise Price for the shares to be purchased
in cash, check or by electronic funds transfer to the Corporation;

any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

 

A-3

(Standard Form)



--------------------------------------------------------------------------------

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):

shares of Common Stock valued at Fair Market Value on the Exercise Date and held
by the Optionee (or any other person or persons exercising the option) for the
period, if any, necessary to avoid any charge to the Corporation’s earnings for
financial reporting purposes; or

through a special sale and remittance procedure pursuant to which the Optionee
(or any other person or persons exercising the Option) shall concurrently
provide irrevocable instructions to (a) a Corporation-designated brokerage firm
to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

As soon as practical after the Exercise Date, the Corporation shall deliver to
the Optionee (or any other person or persons exercising the Option) the
purchased Option Shares (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation is ins sole discretion). Except as otherwise expressly authorized by
the Administrator, the Optionee shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Optionee.

In no event may the Option be exercised for any fractional shares, which will be
disregarded, but may be cumulated.

Successors and Assigns. Except to the extent otherwise provided in Sections 3
and 6, the provisions of the Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and the Optionee,
the Optionee’s assigns, the legal representatives, heirs and legatees of the
Optionee’s estate and any beneficiaries of the Option designated by the
Optionee.

Notices. Any notice required to be given or delivered to the Corporation under
the terms of the Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to the Optionee shall be in writing and addressed to the Optionee at the address
indicated below the Optionee’s signature line on the Grant Notice. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified, but if
the Optionee is no longer employed by the Corporation (or any Parent or
Subsidiary), shall be deemed effective five business days after the date mailed
in accordance with the foregoing provisions of this Section 9.

 

A-4

(Standard Form)



--------------------------------------------------------------------------------

Construction. The Agreement and the Option evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan, incorporated herein by this reference. The Optionee agrees to be
bound by the terms of the Plan and the Agreement. The Optionee acknowledges
having read and understanding the Plan, the Prospectus for the Plan, and the
Agreement. Unless otherwise expressly provided in other sections of the
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not and shall not be deemed to create any rights
in the Optionee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof. All decisions of the Administrator with respect to any question or
issue arising under the Plan or the Agreement shall be conclusive and binding on
all persons having an interest in the Option.

Entire Agreement. The Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and the Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to conflict of
law principles thereunder.

Excess Shares. If the Option Shares covered by the Agreement exceed, as of the
Grant Date, the number of shares of Common Stock which may without stockholder
approval be issued under the Plan, then the Option shall be void with respect to
those excess shares, unless stockholder approval of an amendment sufficiently
increasing the number of shares of Common Stock issuable under the Plan is
obtained in accordance with the provisions of the Plan.

Additional Terms Applicable to an Incentive Option. In the event the Option is
designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the Option:

The Option shall cease to qualify for favorable tax treatment as an Incentive
Option if (and to the extent) the Option is exercised for one or more Option
Shares: (A) more than three (3) months after the date the Optionee ceases to be
an Employee for any reason other than death or Permanent Disability or (B) more
than twelve (12) months after the date the Optionee ceases to be an Employee by
reason of Permanent Disability.

No installment under the Option shall qualify for favorable tax treatment as an
Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which the Option or any other

 

A-5

(Standard Form)



--------------------------------------------------------------------------------

Incentive Options granted to the Optionee prior to the Grant Date (whether under
the Plan or any other option plan of the Corporation or any Parent or
Subsidiary) first become exercisable during the same calendar year, exceed One
Hundred Thousand Dollars ($100,000) in the aggregate. Should such One Hundred
Thousand Dollar ($100,000) limitation be exceeded in any calendar year, the
Option shall nevertheless become exercisable for the excess shares in such
calendar year as a Non-Statutory Option.

Should the exercisability of the Option be accelerated, then the Option shall
qualify for favorable tax treatment as an Incentive Option only to the extent
the aggregate Fair Market Value (determined at the Grant Date) of the Common
Stock for which the Option first becomes exercisable in a calendar year, when
added to the aggregate value (determined as of the respective date or dates of
grant) of the Common Stock or other securities for which the Option or one or
more other Incentive Options granted to the Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
does not exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
the applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in
any calendar year, the option may nevertheless be exercised for the excess
shares in such calendar year as a Non-Statutory Option.

Should the Optionee hold, in addition to the Option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as the Option, then, for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, the Option and each of
those other options shall be deemed to become first exercisable in that calendar
year on the basis of the chronological order in which they were granted, except
to the extent otherwise provided under applicable law or regulation.

Counterparts. The Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section Headings. The section headings of this Stock Option Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

No Advice Regarding Grant. The Optionee is hereby advised to consult with his or
her own tax, legal and/or investment advisors with respect to any advice the
Optionee may determine is needed or appropriate with respect to the Option
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Option and any shares that may
be acquired upon exercise of the Option). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in the Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 7 above and Section 8.5 of the Plan, the Optionee is solely responsible
for any and all tax liability that may arise with respect to the Option and any
shares that may be acquired upon exercise of the Option.

 

A-6

(Standard Form)



--------------------------------------------------------------------------------

Exhibit A-1

NOTICE OF EXERCISE

I hereby notify Quiksilver, Inc. (the “Corporation”) that I elect to purchase
                 shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $         per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 2013 Performance Incentive Plan on             ,         

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

            ,         

Date

 

   

 

    Optionee     Address:  

 

     

 

     

 

Print name in exact manner it is to appear on the stock certificate:  

 

Address to which certificate is to be sent, if different from address above:  

 

 

 

 

 

Social Security Number:  

 

 

A-7

(Standard Form)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Employee” shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

B. “Exercise Date” shall mean the date on which the Option (or portion thereof)
shall have been exercised in accordance with Section 7 of this Stock Option
Agreement.

C. “Exercise Price” shall mean the exercise price per Option Share as specified
in the Grant Notice.

D. “Expiration Date” shall mean the date on which the Option expires as
specified in the Grant Notice.

E. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

F. “Grant Date” shall mean the date of grant of the Option as specified in the
Grant Notice.

G. “Grant Notice” shall mean the Notice of Grant of Stock Option accompanying
the Stock Option Agreement.

H. “Incentive Option” shall mean an option which satisfies the requirements of
Code Section 422.

I. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee, any unauthorized use or disclosure by the Optionee
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by the Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
the Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).

J. “Non-Statutory Option” shall mean an option not intended to satisfy the
requirements of Code Section 422.

K. “Notice of Exercise” shall mean the notice of exercise in substantially the
form attached hereto as Exhibit A-1.

L. “Option Shares” shall mean the number of shares of Common Stock subject to
the Option as specified in the Grant Notice.

 

A-8

(Standard Form)



--------------------------------------------------------------------------------

M. “Optionee” shall mean the person to whom the Option is granted as specified
in the Grant Notice.

N. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

O. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Optionee (or
the Optionee’s legal representative), and (ii) to the extent the Optionee is
eligible to participate in the Corporation’s long-term disability plan, entitles
the Optionee to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining a Permanent
Disability in accordance with the foregoing shall be completed no later than the
later of (i) the close of the calendar year in which the Optionee’s Service
terminates by reason of the physical or mental impairment triggering the
determination process or (ii) the fifteenth day of the third calendar month
following such termination of Service.

P. “Plan” shall mean the Quiksilver, Inc. 2013 Performance Incentive Plan, as it
may hereafter be amended from time to time.

Q. “Service” shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor. The
Optionee shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Optionee no longer performs services in
any of the foregoing capacities for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Optionee is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity.

R. “Severance Date” shall mean the last day that the Optionee is employed by or
provides services to the Corporation (or a Parent or Subsidiary).

S. “Stock Option Agreement” shall mean this Stock Option Agreement applicable to
the Option if incorporated by reference in the Grant Notice corresponding to the
Option.

 

A-9

(Standard Form)



--------------------------------------------------------------------------------

EXHIBIT B

FRENCH OPTIONS AGREEMENT ADDENDUM

FRENCH PLAN TERMS

This Addendum contains the terms of options granted to employees and officers
under the Quiksilver, Inc. 2013 Performance Incentive Plan (“the Plan”) to
eligible French Employees and officers (“the French Plan”). The terms of the
French Plan are identical to the Plan except as provided below:

 

1. For the purposes of any options granted in accordance with the French Plan,
the terms of the Plan shall be deemed incorporated by reference to this
Addendum.

 

2. For the purposes of the French Plan, options granted in accordance with the
French Plan (“French Options”) may be designated as Qualifying French Stock
Options within the meaning of the conditions set forth in the French Commercial
Code (articles L 225-177 to L 225-186-1).

 

3. The per share exercise price of French Options determined in accordance with
the French Plan shall not be less than 95% of the average Fair Market Value
during the 20 trading days preceding the date of option grant.

 

4. The employees and officers to whom French Options may be granted according to
the French Plan are restricted as follows:

French Options may not be granted to persons holding more than 10% of the share
capital of the Corporation.

French Options may only be granted to employees or “Président du Conseil
d’administration”, “Directeur Général”, “Directeurs Généraux Délégués”, Members
of the “Directoire”, “Gérant” of a “Société par actions”, or other officers (in
particular Président du Conseil de Surveillance) being otherwise a salaried
employee of any Parent or Subsidiary of the Corporation where:

(i) at least 10% of the employer company share capital or of the voting rights
is held, directly or indirectly, by the Corporation;

(ii) the employer company holds, directly or indirectly, at least 10% of the
share capital or of the voting rights of the Corporation; or

(iii) at least 50% of the employer company share capital or of the voting rights
is held, directly or indirectly, by a company which itself holds, directly or
indirectly, at least 50% of the capital of the Corporation.

 

5. The period during which French Options may be exercised following date of
death under the French Plan is six (6) months.

 

B-1

(Standard Form)



--------------------------------------------------------------------------------

6. Option adjustments under the French Plan include the following:

“In all cases, the modification of the exercise price or number of options under
the French Plan shall be made in accordance with article L 225-181 of the French
Commercial Code.”

 

7. In the case of French Options to acquire treasury shares, the Corporation
shall procure sufficient shares of Common Stock available for transfer to
satisfy the exercise of such options (which have neither lapsed nor been
exercised) to the full extent possible, before the Optionee has the right to
exercise the French Option.

 

8. No French Options may be granted before the end of the period of 20 trading
days following a dividend distribution or increase of authorized capital or
before or after 10 trading days of the publication of consolidated or, if none,
annual accounts or between the date that the Corporation’s officers have
knowledge of any information which could significantly affect the value of the
shares of Common Stock and 10 trading days after the information has been
publicized.

 

9. In accepting the grant of French Options, the Optionee undertakes that he or
she will notify the employer company in writing with respect to the date of
option exercise and share sale at least seven (7) days prior to and seven
(7) days following either event.

 

10. The French Options shall not become exercisable for the Option Shares before
the first anniversary of the Grant Date.

 

11. The sale or transfer as bearer shares of shares of Common Stock purchased
upon exercise of French Options shall be restricted until the fourth anniversary
of the Grant Date.

 

12. Under the French Plan, in no event shall the number of shares of Common
Stock subject to outstanding unexercised options exceed one-third (1/3) of the
Corporation’s authorized shares.

 

B-2

(Standard Form)



--------------------------------------------------------------------------------

 

LOGO [g695817logo.jpg]

NOTICE OF GRANT OF STOCK OPTION

(Selected Officer Form)

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Quiksilver, Inc. (the “Corporation”):

 

Optionee:     Grant Date:   Number of Option Shares:     Exercise Price:   Type
of Option:            Incentive Stock Option   Expiration Date:             
Non-Statutory Stock Option    

Exercise and Vesting Schedule: Subject to the limitations contained in this
Grant Notice, the Stock Option Agreement and the Plan, the Option shall vest and
become exercisable in installments as follows:

 

Number of Shares

(Installment)

  

Date of Earliest Exercise

(Vesting)

        

In no event shall the Option become exercisable for any additional Option Shares
after the Optionee’s cessation of Service.

The Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Quiksilver, Inc. 2013 Performance Incentive
Plan (the “Plan”). The Optionee further agrees to be bound by the terms of the
Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and incorporated
herein by this reference. This Grant Notice, together with the Stock Option
Agreement, will be referred to as the “Agreement.” The Optionee hereby
acknowledges having received and read a copy of the Stock Option Agreement, the
Plan, and the official Plan Summary and Prospectus for the Plan. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices. The Number of Option Shares, Exercise Price and
Expiration Date set forth above are subject to adjustment under Section 7.1 of
the Plan. The Expiration Date set forth above is subject to early termination
under Section 6 of the Stock Option Agreement and Section 7.2 of the Plan.

Definitions. All capitalized terms in this Grant Notice shall have the meaning
assigned to them in the Plan if not defined herein or in the Stock Option
Agreement.

 

Date:  

 

          QUIKSILVER, INC.

 

    By:  

 

OPTIONEE     Title:  

 

Address:      

 

    ATTACHMENTS

 

    Exhibit A – Stock Option Agreement

 

    [Exhibit B – French Addendum (for French optionees only)]



--------------------------------------------------------------------------------

EXHIBIT A

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

STOCK OPTION AGREEMENT

R E C I T A L S

A. The Board has adopted the Plan for the purpose of promoting the success of
the Corporation and to increase stockholder value by providing an additional
means through the grant of awards to attract, motivate, retain and reward
selected Employees and other Eligible Persons under the Plan.

B. The Optionee is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Stock Option Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to the Optionee.

C. The Option was granted under and subject to the Plan. All capitalized terms
in this Stock Option Agreement shall have the meaning assigned to them in the
Plan if not defined herein or in the attached Appendix. This Stock Option
Agreement applies to a particular option (the “Option”) if incorporated by
reference in the Grant Notice corresponding to that particular grant. The Grant
Notice and this Stock Option Agreement are collectively referred to as the
“Agreement” applicable to the Option.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to the Optionee, as of the
Grant Date, the Option to purchase up to the number of Option Shares specified
in the Grant Notice. The Option Shares shall be purchasable from time to time
during the Option term specified in Section 2 at the Exercise Price.

2. Option Term. The Option shall have a maximum term of                     
(    ) years measured from the Grant Date and shall accordingly expire at the
close of business on the Expiration Date, unless sooner terminated in accordance
with Section 5 or 6.

3. Limited Transferability. The Option and any other rights of the Optionee
under the Agreement or the Plan are nontransferable and exercisable only by the
Optionee, except as set forth in Section 5.7 of the Plan.

4. Vesting; Limits on Exercise. The Option shall vest and become exercisable for
the Option Shares in one or more installments as specified in the Grant Notice.
The Option may be exercised only to the extent the Option is vested and
exercisable. Notwithstanding the foregoing, the Option, to the extent
outstanding at the time the Optionee ceases Service with the Corporation by
reason of the Optionee’s death, Permanent Disability, termination by the
Corporation without “Cause” (as such term is defined in the Optionee’s

 

A-1

(Selected Officer Form)



--------------------------------------------------------------------------------

employment agreement as in effect on the Grant Date (the “Employment
Agreement”)), or termination by the Optionee for “Good Reason” (as defined in
the Employment Agreement) but not otherwise fully exercisable, shall
automatically accelerate so that the Option shall, immediately prior to such
termination of Service, become exercisable for all of the Option Shares at the
time subject to the Option and may be exercised for any or all of those Option
Shares as fully vested shares of Common Stock.

As the Option becomes exercisable for such installments, those installments
shall accumulate, and the Option shall remain exercisable for the accumulated
installments until the expiration or earlier termination of the Option.
Notwithstanding the foregoing, should the Optionee elect to exercise the Option
during any period during which the Optionee is under investigation by the
Corporation for Misconduct, then any Option Shares acquired by the Optionee as a
result of such exercise and/or the net proceeds of any sale or sales of those
acquired Option Shares (the gross sale proceeds less any Exercise Price payment
or withholding taxes due the Corporation in broker commissions) during such
period shall be held by the Corporation in escrow until such time as the
investigation is satisfactorily completed.

5. Continuance of Employment or Service Required; No Employment or Service
Commitment. The vesting schedule applicable to the Option requires continued
Service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Option and the rights and benefits under the
Agreement. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Optionee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of Services as provided in Section 6 below or under the Plan.

Nothing contained in the Agreement or the Plan constitutes a continued
employment or Service commitment by the Corporation (or any Parent or
Subsidiary), affects the Optionee’s status, if he or she is an Employee, as an
Employee at will who is subject to termination without cause, confers upon the
Optionee any right to remain employed by or in Service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or Service, or affects the right of the Corporation (or any Parent or
Subsidiary) to increase or decrease the Optionee’s other compensation. Nothing
in the Agreement, however, is intended to adversely affect any independent
contractual right of the Optionee without his or her consent thereto.

6. Cessation of Service/Early Termination of Option. The Option term specified
in Section 2 shall terminate (and the Option shall cease to be outstanding)
prior to the Expiration Date should any of the following provisions become
applicable prior to the Expiration Date:

(a) Should the Optionee cease to remain in Service by reason of the Optionee
terminating his or her Service with the Corporation for a reason other than
“Good Reason” (as defined in the Employment Agreement) while holding the Option,
then (1) the Optionee shall have a period of 3 months after his or her Severance
Date during which to exercise the Option (or portion thereof) to the extent that
it was vested on the Severance Date, (2) the Option, to the extent not vested on
the Severance Date, shall terminate on the Severance

 

A-2

(Selected Officer Form)



--------------------------------------------------------------------------------

Date, and (3) the Option, to the extent exercisable for the 3-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 3-month period.

(b) Should the Optionee die while holding the Option, then, subject to any
accelerated vesting pursuant to Section 4 of this Stock Option Agreement, the
personal representative of the Optionee’s estate or the person or persons to
whom the option is transferred pursuant to the Optionee’s will or the laws of
inheritance, as applicable, (1) will have until the date that is 12 months after
the Optionee’s Severance Date to exercise the Option (or portion thereof) to the
extent that it was vested on the Severance Date, (2) the Option, to the extent
not vested on the Severance Date, shall terminate on the Severance Date, and
(3) the Option, to the extent exercisable for the 12-month period following the
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 12-month period. However, if the
Optionee has designated one or more beneficiaries of the Option, then those
persons shall have the exclusive right to exercise the Option following the
Optionee’s death.

(c) Should the Optionee cease Service by reason of Permanent Disability while
holding the Option, then, subject to any accelerated vesting pursuant to
Section 4 of this Stock Option Agreement, (a) the Optionee will have until the
date that is 12 months after the Optionee’s Severance Date to exercise the
Option (or portion thereof) to the extent that it was vested on the Severance
Date, (b) the Option, to the extent not vested on the Severance Date, shall
terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 12-month period following the Severance Date and not exercised during
such period, shall terminate at the close of business on the last day of the
12-month period.

(d) Should the Optionee cease to remain in Service by reason of termination by
the Corporation without “Cause” (other than as a result of the Optionee’s death,
Permanent Disability or Misconduct), as such term is defined in the Employment
Agreement, or by the Optionee for Good Reason (as defined in the Employment
Agreement), in either case while holding the Option, then (1) the Optionee shall
have a period of 12 months after his or her Severance Date during which to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (2) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (3) the Option, to the extent
exercisable for the 12-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 12-month period.

(e) The applicable post-Service exercise period in effect for the Option
pursuant to the foregoing provisions of this Section 6 shall automatically be
extended by an additional period of time equal in duration to any interval
within that otherwise applicable post-Service exercise period in which the
exercise of the Option or the immediate sale of the Option Shares acquired
hereunder cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of the Option beyond the Expiration Date.

(f) Should the Optionee’s Service be terminated for Misconduct or Cause, or
should the Optionee otherwise engage in any Misconduct while the Option is
outstanding, then the Option (whether vested or unvested) shall terminate
immediately and cease to remain outstanding.

 

A-3

(Selected Officer Form)



--------------------------------------------------------------------------------

(g) In all events, the Option is subject to earlier termination on the
Expiration Date of the Option or as provided in Section 7.2 of the Plan.

7. Manner of Exercising Option.

(a) The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

(i) the Notice of Exercise for the Option Shares for which the Option is
exercised or by completion of such other administrative exercise procedures as
the Administrator may require from time to time;

(ii) payment in full for the aggregate Exercise Price for the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation;

(iii) any written statements or agreements required pursuant to Section 8.1 of
the Plan; and

(iv) satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

(b) The Administrator also may, but is not required to, authorize a non-cash
payment alternative by one or more of the following methods (subject in each
case to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any such payment method):

(i) shares of Common Stock valued at Fair Market Value on the Exercise Date and
held by the Optionee (or any other person or persons exercising the option) for
the period, if any, necessary to avoid any charge to the Corporation’s earnings
for financial reporting purposes; or

(ii) through a special sale and remittance procedure pursuant to which the
Optionee (or any other person or persons exercising the Option) shall
concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

(c) As soon as practical after the Exercise Date, the Corporation shall deliver
to the Optionee (or any other person or persons exercising the Option) the
purchased Option Shares (either by delivering one or more certificates for such
shares or by entering such

 

A-4

(Selected Officer Form)



--------------------------------------------------------------------------------

shares in book entry form, as determined by the Corporation is ins sole
discretion). Except as otherwise expressly authorized by the Administrator, the
Optionee shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Optionee.

(d) In no event may the Option be exercised for any fractional shares, which
will be disregarded, but may be cumulated.

8. Successors and Assigns. Except to the extent otherwise provided in Sections 3
and 6, the provisions of the Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and the Optionee,
the Optionee’s assigns, the legal representatives, heirs and legatees of the
Optionee’s estate and any beneficiaries of the Option designated by the
Optionee.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of the Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Optionee shall be in writing and addressed to the Optionee
at the address indicated below the Optionee’s signature line on the Grant
Notice. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified, but if the Optionee is no longer employed by the Corporation (or
any Parent or Subsidiary), shall be deemed effective five business days after
the date mailed in accordance with the foregoing provisions of this Section 9.

10. Construction. The Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan, incorporated herein by this reference. The Optionee
agrees to be bound by the terms of the Plan and the Agreement. The Optionee
acknowledges having read and understanding the Plan, the Prospectus for the
Plan, and the Agreement. Unless otherwise expressly provided in other sections
of the Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not and shall not be deemed to create any
rights in the Optionee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof. All decisions of the Administrator with respect to any question or
issue arising under the Plan or the Agreement shall be conclusive and binding on
all persons having an interest in the Option.

11. Entire Agreement. The Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and the Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

 

A-5

(Selected Officer Form)



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

13. Excess Shares. If the Option Shares covered by the Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

14. Additional Terms Applicable to an Incentive Option. In the event the Option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the Option:

(a) The Option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) the Option is exercised for one or more
Option Shares: (A) more than three (3) months after the date the Optionee ceases
to be an Employee for any reason other than death or Permanent Disability or
(B) more than twelve (12) months after the date the Optionee ceases to be an
Employee by reason of Permanent Disability.

(b) No installment under the Option shall qualify for favorable tax treatment as
an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which the Option or any other Incentive Options granted to
the Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, the Option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

(c) Should the exercisability of the Option be accelerated, then the Option
shall qualify for favorable tax treatment as an Incentive Option only to the
extent the aggregate Fair Market Value (determined at the Grant Date) of the
Common Stock for which the Option first becomes exercisable in a calendar year,
when added to the aggregate value (determined as of the respective date or dates
of grant) of the Common Stock or other securities for which the Option or one or
more other Incentive Options granted to the Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
does not exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
the applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in
any calendar year, the option may nevertheless be exercised for the excess
shares in such calendar year as a Non-Statutory Option.

(d) Should the Optionee hold, in addition to the Option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same

 

A-6

(Selected Officer Form)



--------------------------------------------------------------------------------

calendar year as the Option, then, for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, the Option and each of
those other options shall be deemed to become first exercisable in that calendar
year on the basis of the chronological order in which they were granted, except
to the extent otherwise provided under applicable law or regulation.

15. Counterparts. The Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Stock Option Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. No Advice Regarding Grant. The Optionee is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Optionee may determine is needed or appropriate with respect to the Option
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Option and any shares that may
be acquired upon exercise of the Option). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in the Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 7 above and Section 8.5 of the Plan, the Optionee is solely responsible
for any and all tax liability that may arise with respect to the Option and any
shares that may be acquired upon exercise of the Option.

 

A-7

(Selected Officer Form)



--------------------------------------------------------------------------------

Exhibit A-1

NOTICE OF EXERCISE

I hereby notify Quiksilver, Inc. (the “Corporation”) that I elect to purchase
                 shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $         per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 2013 Performance Incentive Plan on             ,         

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

            ,         

Date

 

   

 

    Optionee     Address:  

 

   

 

   

 

Print name in exact manner it is to appear on the stock certificate:  

 

Address to which certificate is to be sent, if different from address above:  

 

 

 

 

 

Social Security Number:  

 

 

A-8

(Selected Officer Form)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Employee” shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

B. “Exercise Date” shall mean the date on which the Option (or portion thereof)
shall have been exercised in accordance with Section 7 of this Stock Option
Agreement.

C. “Exercise Price” shall mean the exercise price per Option Share as specified
in the Grant Notice.

D. “Expiration Date” shall mean the date on which the Option expires as
specified in the Grant Notice.

E. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

F. “Grant Date” shall mean the date of grant of the Option as specified in the
Grant Notice.

G. “Grant Notice” shall mean the Notice of Grant of Stock Option accompanying
the Stock Option Agreement.

H. “Incentive Option” shall mean an option which satisfies the requirements of
Code Section 422.

I. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee, any unauthorized use or disclosure by the Optionee
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by the Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
the Optionee or any other individual in the Service of the Corporation (or any
Parent or Subsidiary).

J. “Non-Statutory Option” shall mean an option not intended to satisfy the
requirements of Code Section 422.

K. “Notice of Exercise” shall mean the notice of exercise in substantially the
form attached hereto as Exhibit A-1.

L. “Option Shares” shall mean the number of shares of Common Stock subject to
the Option as specified in the Grant Notice.

 

A-9

(Selected Officer Form)



--------------------------------------------------------------------------------

M. “Optionee” shall mean the person to whom the Option is granted as specified
in the Grant Notice.

N. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

O. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Optionee (or
the Optionee’s legal representative), and (ii) to the extent the Optionee is
eligible to participate in the Corporation’s long-term disability plan, entitles
the Optionee to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining a Permanent
Disability in accordance with the foregoing shall be completed no later than the
later of (i) the close of the calendar year in which the Optionee’s Service
terminates by reason of the physical or mental impairment triggering the
determination process or (ii) the fifteenth day of the third calendar month
following such termination of Service.

P. “Plan” shall mean the Quiksilver, Inc. 2013 Performance Incentive Plan, as it
may hereafter be amended from time to time.

Q. “Service” shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor. The
Optionee shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Optionee no longer performs services in
any of the foregoing capacities for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Optionee is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity.

R. “Severance Date” shall mean the last day that the Optionee is employed by or
provides services to the Corporation (or a Parent or Subsidiary).

S. “Stock Option Agreement” shall mean this Stock Option Agreement applicable to
the Option if incorporated by reference in the Grant Notice corresponding to the
Option.

 

A-10

(Selected Officer Form)



--------------------------------------------------------------------------------

EXHIBIT B

FRENCH OPTIONS AGREEMENT ADDENDUM

FRENCH PLAN TERMS

This Addendum contains the terms of options granted to employees and officers
under the Quiksilver, Inc. 2013 Performance Incentive Plan (“the Plan”) to
eligible French Employees and officers (“the French Plan”). The terms of the
French Plan are identical to the Plan except as provided below:

 

1. For the purposes of any options granted in accordance with the French Plan,
the terms of the Plan shall be deemed incorporated by reference to this
Addendum.

 

2. For the purposes of the French Plan, options granted in accordance with the
French Plan (“French Options”) may be designated as Qualifying French Stock
Options within the meaning of the conditions set forth in the French Commercial
Code (articles L 225-177 to L 225-186-1).

 

3. The per share exercise price of French Options determined in accordance with
the French Plan shall not be less than 95% of the average Fair Market Value
during the 20 trading days preceding the date of option grant.

 

4. The employees and officers to whom French Options may be granted according to
the French Plan are restricted as follows:

French Options may not be granted to persons holding more than 10% of the share
capital of the Corporation.

French Options may only be granted to employees or “Président du Conseil
d’administration”, “Directeur Général”, “Directeurs Généraux Délégués”, Members
of the “Directoire”, “Gérant” of a “Société par actions”, or other officers (in
particular Président du Conseil de Surveillance) being otherwise a salaried
employee of any Parent or Subsidiary of the Corporation where:

(i) at least 10% of the employer company share capital or of the voting rights
is held, directly or indirectly, by the Corporation;

(ii) the employer company holds, directly or indirectly, at least 10% of the
share capital or of the voting rights of the Corporation; or

(iii) at least 50% of the employer company share capital or of the voting rights
is held, directly or indirectly, by a company which itself holds, directly or
indirectly, at least 50% of the capital of the Corporation.

 

5. The period during which French Options may be exercised following date of
death under the French Plan is six (6) months.

 

B-1

(Selected Officer Form)



--------------------------------------------------------------------------------

6. Option adjustments under the French Plan include the following:

“In all cases, the modification of the exercise price or number of options under
the French Plan shall be made in accordance with article L 225-181 of the French
Commercial Code.”

 

7. In the case of French Options to acquire treasury shares, the Corporation
shall procure sufficient shares of Common Stock available for transfer to
satisfy the exercise of such options (which have neither lapsed nor been
exercised) to the full extent possible, before the Optionee has the right to
exercise the French Option.

 

8. No French Options may be granted before the end of the period of 20 trading
days following a dividend distribution or increase of authorized capital or
before or after 10 trading days of the publication of consolidated or, if none,
annual accounts or between the date that the Corporation’s officers have
knowledge of any information which could significantly affect the value of the
shares of Common Stock and 10 trading days after the information has been
publicized.

 

9. In accepting the grant of French Options, the Optionee undertakes that he or
she will notify the employer company in writing with respect to the date of
option exercise and share sale at least seven (7) days prior to and seven
(7) days following either event.

 

10. The French Options shall not become exercisable for the Option Shares before
the first anniversary of the Grant Date.

 

11. The sale or transfer as bearer shares of shares of Common Stock purchased
upon exercise of French Options shall be restricted until the fourth anniversary
of the Grant Date.

 

12. Under the French Plan, in no event shall the number of shares of Common
Stock subject to outstanding unexercised options exceed one-third (1/3) of the
Corporation’s authorized shares.

 

B-2

(Selected Officer Form)



--------------------------------------------------------------------------------

 

LOGO [g695817logo.jpg]

NOTICE OF GRANT OF

NON-EMPLOYEE DIRECTOR AUTOMATIC STOCK OPTION

(Annual Meeting and Initial Grant Form)

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Quiksilver, Inc. (the “Corporation”):

 

Optionee:      Grant Date:   Number of Option Shares:    25,000   Exercise
Price:   Type of Option:          Incentive Stock Option   Expiration Date:     
 X  Non-Statutory Stock Option    

Exercise and Vesting Schedule: The Option shall be fully vested and exercisable
immediately as of the Grant Date.

The Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Quiksilver, Inc. 2013 Performance Incentive
Plan (the “Plan”). The Optionee further agrees to be bound by the terms of the
Plan and the terms of the Option as set forth in the Stock Option Agreement
attached hereto as Exhibit A (the “Stock Option Agreement”) and incorporated
herein by this reference. This Grant Notice, together with the Stock Option
Agreement, will be referred to as the “Agreement.” The Optionee hereby
acknowledges having received and read a copy of the Stock Option Agreement, the
Plan, and the official Plan Summary and Prospectus for the Plan. A copy of the
Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices. The Number of Option Shares, Exercise Price and
Expiration Date set forth above are subject to adjustment under Section 7.1 of
the Plan. The Expiration Date set forth above is subject to early termination
under Sections 6 and 7 of the Stock Option Agreement and Section 7.2 of the
Plan.

Impairment of Rights. Nothing in this Grant Notice, the Stock Option Agreement
or the Plan shall interfere with or otherwise restrict in any way the rights of
the Corporation and the Corporation’s stockholders to remove the Optionee from
the Board at any time in accordance with the provisions of applicable law.

Definitions. All capitalized terms in this Grant Notice shall have the meaning
assigned to them in the Plan if not defined herein or in the Stock Option
Agreement.

 

Date:  

 

            QUIKSILVER, INC.

 

    By:  

 

OPTIONEE     Title:  

 

Address:      

 

    ATTACHMENTS

 

    Exhibit A – Stock Option Agreement

 

   



--------------------------------------------------------------------------------

EXHIBIT A

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

STOCK OPTION AGREEMENT

R E C I T A L S

A. The Board has adopted the Plan for the purpose of promoting the success of
the Corporation and to increase stockholder value by providing an additional
means through the grant of awards to attract, motivate, retain and reward
selected Eligible Persons under the Plan, and the Corporation has implemented an
automatic grant program under its Non-Employee Director Compensation Policy
pursuant to which eligible non-employee members of the Board will automatically
receive option grants at periodic intervals over their period of Board service
to provide such individuals with a meaningful incentive to continue to serve as
members of the Board.

B. The Optionee is an eligible non-employee Board member, and this Stock Option
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the automatic grant of an option to purchase shares
of Common Stock under the Plan.

C. The Option was granted under and subject to the Plan. All capitalized terms
in this Stock Option Agreement shall have the meaning assigned to them in the
Plan if not defined herein or in the attached Appendix. This Stock Option
Agreement applies to a particular option if incorporated by reference in the
Grant Notice corresponding to that particular grant. The Grant Notice and this
Stock Option Agreement are collectively referred to as the “Agreement”
applicable to the Option.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to the Optionee, as of the
Grant Date, a Non-Statutory Option (the “Option”) to purchase up to the number
of Option Shares specified in the Grant Notice. The Option Shares shall be
purchasable from time to time during the Option term specified in Section 2 at
the Exercise Price.

2. Option Term. The Option shall have a maximum term of seven (7) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Section 5 or 6.

3. Limited Transferability. The Option and any other rights of the Optionee
under the Agreement or the Plan are nontransferable and exercisable only by the
Optionee, except as set forth in Section 5.7 of the Plan.

 

A-1

(Non-Employee Director)



--------------------------------------------------------------------------------

4. Vesting; Limits on Exercise. The Option shall be fully vested and exercisable
for the Option Shares subject to the Option as specified in the Grant Notice,
and the Option shall remain exercisable until the expiration or earlier
termination of the Option. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 7.1 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

5. No Service Commitment. Nothing contained in the Agreement or the Plan
constitutes a Service commitment by the Corporation, confers upon the Optionee
any right to remain in service to the Corporation, interferes in any way with
the right of the Corporation at any time to terminate such services, or affects
the right of the Corporation to increase or decrease the Optionee’s other
compensation or benefits. Nothing in the Agreement, however, is intended to
adversely affect any independent contractual right of the Optionee without his
or her consent thereto.

6. Cessation of Board Service/Early Termination of Option. Should the Optionee’s
Service as a Board member cease while the Option is then outstanding, then the
Option term specified in Section 2 shall terminate (and the Option shall cease
to be outstanding) prior to the Expiration Date in accordance with the following
provisions:

(a) Should the Optionee cease to remain in Service as a Board member for any
reason while holding the Option, then (1) the Optionee shall have a period of 12
months after his or her Severance Date during which to exercise the Option (or
portion thereof) to the extent that it was vested on the Severance Date, (2) the
Option, to the extent not vested on the Severance Date, shall terminate on the
Severance Date, and (3) the Option, to the extent exercisable for the 12-month
period following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period.

(b) The applicable post-Service exercise period in effect for the Option
pursuant to the foregoing provisions of this Section 6 shall automatically be
extended by an additional period of time equal in duration to any interval
within that otherwise applicable post-Service exercise period in which the
exercise of the Option or the immediate sale of the Option Shares acquired
hereunder cannot be effected in compliance with applicable federal and state
securities laws, but in no event shall such an extension result in the
continuation of the Option beyond the Expiration Date.

(c) In all events, the Option is subject to earlier termination on the
Expiration Date of the Option or as provided in Section 7.2 of the Plan.

7. Hostile Take-Over.

(a) Upon the occurrence of a Hostile Take-Over while the Optionee remains a
Board member, the Optionee shall have a 30-day period immediately following the
consummation of the Hostile Take-Over in which to surrender to the Corporation
the Option in exchange for a cash distribution from the Corporation in an amount
equal to the excess of (i) the Take-Over Price of the shares of Common Stock at
the time subject to the Option less (ii) the aggregate Exercise Price payable
for such shares. This Section 7 limited stock appreciation right

 

A-2

(Non-Employee Director)



--------------------------------------------------------------------------------

shall in all events terminate upon the expiration or sooner termination of the
Option term and may not be assigned or transferred by the Optionee, except to
the extent the Option is transferred in accordance with the provisions of the
Agreement.

(b) To exercise this Section 7 limited stock appreciation right, the Optionee
must, during the applicable 30-day exercise period, provide the Corporation with
written notice of the Option surrender in which there is specified the number of
Option Shares as to which the Option is being surrendered. Such notice must be
accompanied by the return of the Optionee’s copy of the Agreement, together with
any written amendments to the Agreement. The cash distribution shall be paid to
the Optionee within five (5) business days following such delivery date. The
exercise of such limited stock appreciation right in accordance with the terms
of this Section 7 shall not require the approval of the Administrator nor the
consent of the Board at the time of the actual option surrender and cash
distribution. Upon receipt of the cash distribution, the Option shall be
cancelled with respect to the shares subject to the surrendered option (or the
surrendered portion) and the Optionee shall cease to have any further right to
acquire those Option Shares subject to the Option under the Agreement. The
Option shall, however, remain outstanding for the balance of the Option Shares
(if any) in accordance with the terms and provisions of the Agreement, and the
Corporation shall accordingly issue a replacement stock option agreement
(substantially in the same form as the Agreement) for those remaining Option
Shares.

8. Manner of Exercising Option.

(a) The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:

(i) the Notice of Exercise for the Option Shares for which the Option is
exercised or by completion of such other administrative exercise procedures as
the Administrator may require from time to time;

(ii) payment in full for the aggregate Exercise Price for the shares to be
purchased in cash, check or by electronic funds transfer to the Corporation;

(iii) any written statements or agreements required pursuant to Section 8.1 of
the Plan; and

(iv) satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

(b) The Administrator also may, but is not required to, authorize a non-cash
payment alternative by one or more of the following methods (subject in each
case to compliance with all applicable laws, rules, regulations and listing
requirements and further subject to such rules as the Administrator may adopt as
to any such payment method):

(i) shares of Common Stock valued at Fair Market Value on the Exercise Date and
held by the Optionee (or any other person or persons exercising the option) for
the period, if any, necessary to avoid any charge to the Corporation’s earnings
for financial reporting purposes; or

 

A-3

(Non-Employee Director)



--------------------------------------------------------------------------------

(ii) through a special sale and remittance procedure pursuant to which the
Optionee (or any other person or persons exercising the Option) shall
concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

(c) As soon as practical after the Exercise Date, the Corporation shall deliver
to the Optionee (or any other person or persons exercising the Option) the
purchased Option Shares (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation is ins sole discretion). Except as otherwise expressly authorized by
the Administrator, the Optionee shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Optionee.

(d) In no event may the Option be exercised for any fractional shares, which
will be disregarded, but may be cumulated.

9. Successors and Assigns. Except to the extent otherwise provided in Sections 3
and 6, the provisions of the Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and the Optionee,
the Optionee’s assigns, the legal representatives, heirs and legatees of the
Optionee’s estate and any beneficiaries of the Option designated by the
Optionee.

10. Notices. Any notice required to be given or delivered to the Corporation
under the terms of the Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Optionee shall be in writing and addressed to the Optionee
at the address indicated below the Optionee’s signature line on the Grant
Notice. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified, but if the Optionee is no longer a member of the Board, shall be
deemed effective five business days after the date mailed in accordance with the
foregoing provisions of this Section 10.

11. Construction. The Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan, incorporated herein by this reference. The Optionee
agrees to be bound by the terms of the Plan and the Agreement. The Optionee
acknowledges having read and understanding the Plan, the Prospectus for the
Plan, and the Agreement. Unless otherwise expressly provided in other sections
of the Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not and shall not be deemed to create any
rights in the Optionee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the

 

A-4

(Non-Employee Director)



--------------------------------------------------------------------------------

Board or the Administrator so conferred by appropriate action of the Board or
the Administrator under the Plan after the date hereof. All decisions of the
Administrator with respect to any question or issue arising under the Plan or
the Agreement shall be conclusive and binding on all persons having an interest
in the Option.

12. Entire Agreement. The Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and the Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Optionee hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

14. Excess Shares. If the Option Shares covered by the Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

15. Counterparts. The Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Stock Option Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. No Advice Regarding Grant. The Optionee is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Optionee may determine is needed or appropriate with respect to the Option
(including, without limitation, to determine the foreign, state, local, estate
and/or gift tax consequences with respect to the Option and any shares that may
be acquired upon exercise of the Option). Neither the Corporation nor any of its
officers, directors, affiliates or advisors makes any representation (except for
the terms and conditions expressly set forth in the Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 8 above and Section 8.5 of the Plan, the Optionee is solely responsible
for any and all tax liability that may arise with respect to the Option and any
shares that may be acquired upon exercise of the Option.

 

A-5

(Non-Employee Director)



--------------------------------------------------------------------------------

Exhibit A-1

NOTICE OF EXERCISE

I hereby notify Quiksilver, Inc. (the “Corporation”) that I elect to purchase
                 shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $         per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 2013 Performance Incentive Plan on             ,         

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise. Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

            ,         

Date

 

   

 

    Optionee     Address:  

 

   

 

   

 

Print name in exact manner it is to appear on the stock certificate:  

 

Address to which certificate is to be sent, if different from address above:  

 

 

 

 

 

Social Security Number:  

 

 

A-6

(Non-Employee Director)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Exercise Date” shall mean the date on which the Option (or portion thereof)
shall have been exercised in accordance with Section 8 of this Stock Option
Agreement.

B. “Exercise Price” shall mean the exercise price per Option Share as specified
in the Grant Notice.

C. “Expiration Date” shall mean the date on which the Option expires as
specified in the Grant Notice.

D. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

E. “Grant Date” shall mean the date of grant of the Option as specified in the
Grant Notice.

F. “Grant Notice” shall mean the Notice of Grant of Stock Option accompanying
the Stock Option Agreement.

G. “Hostile Take-Over” shall mean the acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board does not recommend such stockholders
to accept.

H. “Non-Statutory Option” shall mean an option not intended to satisfy the
requirements of Code Section 422.

I. “Notice of Exercise” shall mean the notice of exercise in substantially the
form attached hereto as Exhibit A-1.

J. “Option Shares” shall mean the number of shares of Common Stock subject to
the Option as specified in the Grant Notice.

K. “Optionee” shall mean the person to whom the Option is granted as specified
in the Grant Notice.

L. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

A-7

(Non-Employee Director)



--------------------------------------------------------------------------------

M. “Permanent Disability” shall mean the inability of the Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or has lasted
or can be expected to last for a continuous period of twelve (12) months or
more.

N. “Plan” shall mean the Quiksilver, Inc. 2013 Performance Incentive Plan, as it
may hereafter be amended from time to time.

O. “Service” shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor. The
Optionee shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Optionee no longer performs services in
any of the foregoing capacities for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Optionee is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Optionee may
subsequently continue to perform services for that entity.

P. “Severance Date” shall mean the last day that the Optionee is employed by or
provides services to the Corporation (or a Parent or Subsidiary).

Q. “Stock Option Agreement” shall mean this Stock Option Agreement applicable to
the Option if incorporated by reference in the Grant Notice corresponding to the
Option.

R. “Take-Over Price” shall mean the greater of (i) the Fair Market Value per
share of Common Stock on the date the Option is surrendered to the Corporation
in connection with a Hostile Take-Over or (ii) the highest reported price per
share of Common Stock paid by the tender offeror in effecting such Hostile
Take-Over through the acquisition of Common Stock.

S. “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

A-8

(Non-Employee Director)



--------------------------------------------------------------------------------

F O R M

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(Non-Employee Director Automatic Grant – Annual Meeting and Initial Grant Form)

 

Director:  

 

  Grant Date:  

 

  Number of Shares of Restricted Stock Granted:   15,000  

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated as of [            ,
20    ] (the “Grant Date”) and is entered into by and between Quiksilver, Inc.,
a Delaware corporation (the “Corporation”), and the Director specified above
(the “Director”)

WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation hereby grants to the Director, effective as of the
Grant Date, a restricted stock award (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Director an aggregate of 15,000 restricted shares of the Common Stock of
the Corporation (the “Restricted Stock”).

3. Vesting.

(a) Time Vesting. Subject to this Section 3 and Section 8 below, the Restricted
Stock shall vest, and restrictions (other than those set forth in Section 8.1 of
the Plan) shall lapse, as follows:

(i) 5,000 of the total number of shares of Restricted Stock subject to the Award
shall vest on the first anniversary of the Grant Date or, if this grant is being
made on

 

1

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

the date of an annual meeting of stockholders of the Corporation, on the day
immediately preceding the date of the first annual meeting of stockholders of
the Corporation following the Grant Date, if earlier than such first
anniversary;

(ii) 5,000 of the total number of shares of Restricted Stock subject to the
Award shall vest on the second anniversary of the Grant Date or, if this grant
is being made on the date of an annual meeting of stockholders of the
Corporation, on the day immediately preceding the date of the second annual
meeting of stockholders of the Corporation following the Grant Date, if earlier
than such second anniversary; and

(iii) 5,000 of the total number of shares of Restricted Stock subject to the
Award shall vest on the third anniversary of the Grant Date or, if this grant is
being made on the date of an annual meeting of stockholders of the Corporation,
on the day immediately preceding the date of the third annual meeting of
stockholders of the Corporation following the Grant Date, if earlier than such
third anniversary.

(b) Acceleration of Vesting Upon Corporate Transaction/Change in Control. All of
the then outstanding and unvested shares of Restricted Stock subject to the
Award shall accelerate and vest and all restrictions shall lapse immediately
prior to the effective date of a Corporate Transaction or Change in Control.

(c) Acceleration of Vesting Upon Death or Permanent Disability. In the event of
the death or Permanent Disability of the Director, all of the then outstanding
and unvested shares of Restricted Stock subject to the Award shall accelerate
and vest and all restrictions shall lapse immediately prior to such death or
Permanent Disability.

4. Continuance of Service Required; No Service Commitment. Vesting of the
Restricted Stock requires continued Service of the Director as a member of the
Board from the Grant Date through each applicable vesting date as a condition to
the vesting of the applicable installment of the Restricted Stock and the rights
and benefits under this Agreement. Except as provided in Section 3 of this
Agreement, Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of services as provided in Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes a service commitment
by the Corporation, confers upon the Director any right to remain in service to
the Corporation, interferes in any way with the right of the Corporation at any
time to terminate such services, or affects the right of the Corporation to
increase or decrease the Director’s other compensation or benefits. Nothing in
this section, however, is intended to adversely affect any independent
contractual right of the Director without his or her consent thereto.

5. Dividend and Voting Rights. After the Grant Date, the Director shall be
entitled to voting rights and any regular cash dividends with respect to the
shares of Restricted Stock subject to the Award even though such shares are not
vested, provided that such rights shall terminate immediately as to any shares
of Restricted Stock that are forfeited pursuant to Section 8 below.

 

2

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 7 of the Plan, neither shares of the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
or Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any shares of Restricted Stock have vested, the Director shall be
permitted to Transfer such shares of Restricted Stock, subject to applicable
securities law requirements, the Corporation’s insider trading policies, and
other applicable laws and regulations.

7. Stock Certificates.

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
either: (i) in certificate form as provided in Section 7(b) below; or (ii) in
book entry form, registered in the name of the Director with notations regarding
the applicable restrictions on transfer imposed under this Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Director by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Quiksilver, Inc. A
copy of such Agreement is on file in the office of the Secretary of Quiksilver,
Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after shares of Restricted
Stock have vested, and all other conditions and restrictions applicable to such
Restricted Stock have been satisfied or lapse (including satisfaction of any
applicable Withholding Taxes), the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Director a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or, in
either case, such lesser number of shares as may be permitted pursuant to
Section 10). The Director (or the beneficiary or personal representative of the
Director in the event of the Director’s death or Permanent Disability, as the
case may be) shall deliver to the Corporation any representations or other
documents or assurances as the Corporation may deem desirable to assure
compliance with all applicable legal and accounting requirements. The shares so
delivered shall no longer be Restricted Stock hereunder.

 

3

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Agreement, the Director shall deliver to the Corporation an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
such shares. The Corporation shall not deliver any share certificates in
accordance with this Agreement unless and until the Corporation shall have
received such stock power executed by the Director. The Director, by acceptance
of the Award, shall be deemed to appoint, and does so appoint by execution of
this Agreement, the Corporation and each of its authorized representatives as
the Director’s attorney(s)-in-fact to effect any transfer of unvested forfeited
shares (or shares otherwise reacquired by the Corporation hereunder) to the
Corporation as may be required pursuant to the Plan or this Agreement and to
execute such documents as the Corporation or such representatives deem necessary
or advisable in connection with any such transfer.

8. Effect of Termination of Service. Subject to earlier vesting as provided in
Section 3 hereof, if the Director ceases to provide Service to the Corporation
as a member of the Board (the date of such termination of Service is referred to
as the Director’s “Severance Date”), the Director’s shares of Restricted Stock
(and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 3 hereof or Section 7 of the Plan upon the Severance Date
(regardless of the reason for such termination of Service, whether with or
without cause, voluntarily or involuntarily). Upon the occurrence of any
forfeiture of shares of Restricted Stock under this Section 8, such unvested,
forfeited shares and related Restricted Property shall be automatically
transferred to the Corporation as of the Severance Date, without any other
action by the Director. No consideration shall be paid by the Corporation with
respect to such transfer. The Corporation may exercise its powers under
Section 7(d) hereof and take any other action necessary or advisable to evidence
such transfer. The Director shall deliver any additional documents of transfer
that the Corporation may request to confirm the transfer of such unvested,
forfeited shares and related Restricted Property to the Corporation.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property”, unless the context otherwise requires) received in respect of such
Restricted Stock. Such Restricted Property shall vest at such times and in such
proportion as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding. To the extent that the
Restricted Property includes any cash (other than regular cash dividends), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator, the earnings
on which shall be added to and become a part of the Restricted Property.

 

4

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

10. Taxes. The Corporation shall be entitled to require a cash payment by or on
behalf of the Director and/or to deduct from other compensation payable to the
Director any sums required with respect to Withholding Taxes. Alternatively, the
Director or other person in whom the Restricted Stock vests may irrevocably
elect, in such manner and at such time or times prior to any applicable tax date
as may be permitted or required under rules established by the Corporation, to
have the Corporation withhold and reacquire shares of Restricted Stock at their
Fair Market Value at the time of vesting to satisfy all or part of the minimum
Withholding Taxes of the Corporation with respect to such vesting. Any election
to have shares so held back and reacquired shall be subject to such rules and
procedures, which may include prior approval of the Corporation, as the
Corporation may impose, and shall not be available if the Director makes or has
made an election pursuant to Section 83(b) of the Code with respect to such
Restricted Stock.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s records. All notices shall be deemed effective
upon personal delivery or upon deposit in the U.S. mail, postage prepaid and
properly addressed to the party to be notified, but if the Participant is no
longer providing Service to the Corporation, such notice shall be deemed
effective five business days after the date mailed in accordance with the
foregoing provisions of this Section 11.

12. Plan. The Restricted Stock and all rights of the Director under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Agreement. The Director acknowledges having read and
understanding the Plan, the Plan Summary and Prospectus for the Plan, and this
Agreement.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Director hereunder, but no
such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

5

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

17. No Advice Regarding Grant. The Director is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Director may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 10 above, the Director is solely
responsible for any and all tax liability that may arise with respect to the
Award.

[Remainder of page intentionally left blank]

 

6

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Director has hereunto set his or
her hand as of the date and year first above written.

 

QUIKSILVER, INC.,

a Delaware corporation

By:  

 

Print Name:  

 

Its:  

 

DIRECTOR

 

Signature

 

Print Name

 

7

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

B. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

C. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

D. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Director to perform his or her usual duties as a Board member by reason of
any medically determinable physical or mental impairment expected to result in
death or to be of continuous duration of twelve (12) months or more.

E. “Service” shall mean the performance of services for the Corporation by a
person in the capacity of a member of the Board.

F. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Director may become subject in
connection with the issuance or vesting of shares of Restricted Stock or upon
the disposition of shares acquired pursuant to this Agreement.

 

8

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Agreement by
Quiksilver, Inc., I,                     , the spouse of the Director therein
named, do hereby join with my spouse in executing the foregoing Restricted Stock
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof and of the Plan.

Dated:             , 20    

 

 

Signature of Spouse

 

Print Name

 

9

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
individual named below (the “Individual”) dated as of             , 20    , the
Individual, hereby sells, assigns and transfers to the Corporation, an aggregate
                 shares of Common Stock of the Corporation, standing in the
Individual’s name on the books of the Corporation and represented by stock
certificate number(s)                      to which this instrument is attached,
and hereby irrevocably constitutes and appoints                      as his or
her attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.

Dated             ,         

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Individual.)

 

10

(Non-Employee Director Automatic Grant - Annual Meeting and Initial Grant Form)



--------------------------------------------------------------------------------

F O R M

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

(Employee Grant)

 

Participant:  

 

  Grant Date:  

 

  Number of Shares of Restricted Stock Granted:  

 

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is dated as of [            ,
20    ] (the “Grant Date”) and is entered into by and between Quiksilver, Inc.,
a Delaware corporation (the “Corporation”), and the Participant specified above
(the “Participant”)

WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation hereby grants to the Participant, effective as of the
Grant Date, a restricted stock award (the “Award”), upon the terms and
conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an aggregate of [                    ] restricted shares of
Common Stock of the Corporation (the “Restricted Stock”).

3. Vesting.

(a) Vesting. Subject to this Section 3 and Section 8 below, the Restricted Stock
shall vest, and restrictions (other than those set forth in Section 8.1 of the
Plan) shall lapse, as follows:

[Insert Vesting Provisions]

 

1

(Employee Grant Form)



--------------------------------------------------------------------------------

[(b) Acceleration of Vesting Upon Change in Control. In the event that the
Corporation terminates the Participant as an Employee, other than for
Misconduct, following a Change in Control, all of the Restricted Stock subject
to the Award shall accelerate and vest and all restrictions shall lapse,
immediately prior to such termination of the Participant as an Employee.

(c) Acceleration of Vesting Upon Death or Permanent Disability. In the event of
the death or Permanent Disability of the Participant, all of the Restricted
Stock subject to the Award shall accelerate and vest and all restrictions shall
lapse immediately prior to such death or Permanent Disability.]

4. Continuance of Employment or Service Required; No Employment or Service
Commitment. Vesting of the Restricted Stock requires continued Service of the
Participant from the Grant Date through each applicable vesting date as a
condition to the vesting of the applicable installment of the Restricted Stock
and the rights and benefits under this Agreement. Except as provided in
Section 3 of this Agreement, Service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 8 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

5. Dividend and Voting Rights. After the Grant Date, the Participant shall be
entitled to voting rights and any regular cash dividends with respect to the
shares of Restricted Stock subject to the Award even though such shares are not
vested, provided that such rights shall terminate immediately as to any shares
of Restricted Stock that are forfeited pursuant to Section 8 below.

6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof or Section 7 of the Plan, neither shares of the
Restricted Stock, nor any interest therein, amount payable in respect thereof,
or Restricted Property (as defined in Section 9 hereof) may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any shares of Restricted Stock have vested, the Participant shall be
permitted to Transfer such shares of Restricted Stock, subject to applicable
securities law requirements, the Corporation’s insider trading policies, and
other applicable laws and regulations.

 

2

(Employee Grant Form)



--------------------------------------------------------------------------------

7. Stock Certificates.

(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
either: (i) in certificate form as provided in Section 7(b) below; or (ii) in
book entry form, registered in the name of the Participant with notations
regarding the applicable restrictions on transfer imposed under this Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Participant
by the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Quiksilver, Inc. A
copy of such Agreement is on file in the office of the Secretary of Quiksilver,
Inc.”

(c) Delivery of Certificates Upon Vesting. Promptly after shares of Restricted
Stock have vested, and all other conditions and restrictions applicable to such
Restricted Stock have been satisfied or lapse (including satisfaction of any
applicable Withholding Taxes), the Corporation shall, as applicable, either
remove the notations on any shares of Restricted Stock issued in book entry form
which have vested or deliver to the Participant a certificate or certificates
evidencing the number of shares of Restricted Stock which have vested (or, in
either case, such lesser number of shares as may be permitted pursuant to
Section 10). The Participant (or the beneficiary or personal representative of
the Participant in the event of the Participant’s death or Permanent Disability,
as the case may be) shall deliver to the Corporation any representations or
other documents or assurances as the Corporation may deem desirable to assure
compliance with all applicable legal and accounting requirements. The shares so
delivered shall no longer be Restricted Stock hereunder.

(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Agreement, the Participant shall deliver to the Corporation an executed
stock power in the form attached hereto as Exhibit A, in blank, with respect to
such shares. The Corporation shall not deliver any share certificates in
accordance with this Agreement unless and until the Corporation shall have
received such stock power executed by the Participant. The Participant, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Agreement, the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

3

(Employee Grant Form)



--------------------------------------------------------------------------------

8. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 3
hereof, if the Participant ceases to provide Service to the Corporation (or a
Parent or Subsidiary) (the date of such termination of Service is referred to as
the Participant’s “Severance Date”), the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 3 hereof or Section 7 of the Plan upon the Severance Date
(regardless of the reason for such termination of Service, whether with or
without cause, voluntarily or involuntarily).

(b) Misconduct. Subject to earlier vesting as provided in Section 3 hereof, if
the Participant engages in Misconduct, the Participant’s shares of Restricted
Stock (and related Restricted Property as defined in Section 9 hereof) shall be
forfeited to the Corporation to the extent such shares have not become vested
pursuant to Section 3 immediately prior to the date the Participant first
engaged in Misconduct.

(c) Forfeiture Procedures. Upon the occurrence of any forfeiture of shares of
Restricted Stock under this Section 8, such unvested, forfeited shares and
related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the
Participant. No consideration shall be paid by the Corporation with respect to
such transfer. The Corporation may exercise its powers under Section 7(d) hereof
and take any other action necessary or advisable to evidence such transfer. The
Participant shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property”, unless the context otherwise requires) received in respect of such
Restricted Stock. Such Restricted Property shall vest at such times and in such
proportion as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding. To the extent that the
Restricted Property includes any cash (other than regular cash dividends), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator, the earnings
on which shall be added to and become a part of the Restricted Property.

10. Taxes. The Corporation (or any Parent or Subsidiary last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required with respect to

 

4

(Employee Grant Form)



--------------------------------------------------------------------------------

Withholding Taxes. Alternatively, the Participant or other person in whom the
Restricted Stock vests may irrevocably elect, in such manner and at such time or
times prior to any applicable tax date as may be permitted or required under
rules established by the Corporation, to have the Corporation withhold and
reacquire shares of Restricted Stock at their Fair Market Value at the time of
vesting to satisfy all or part of the minimum Withholding Taxes of the
Corporation (or any Parent or Subsidiary) with respect to such vesting. Any
election to have shares so held back and reacquired shall be subject to such
rules and procedures, which may include prior approval of the Corporation, as
the Corporation may impose, and shall not be available if the Participant makes
or has made an election pursuant to Section 83(b) of the Code with respect to
such Restricted Stock.

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s payroll records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified, but if the
Participant is no longer an Employee, such notice shall be deemed effective five
business days after the date mailed in accordance with the foregoing provisions
of this Section 11.

12. Plan. The Restricted Stock and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Plan Summary and Prospectus for the Plan, and
this Agreement. Unless otherwise expressly provided in other sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.

14. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

15. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

5

(Employee Grant Form)



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

17. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 10 above, the Participant is
solely responsible for any and all tax liability that may arise with respect to
the Award.

[Remainder of page intentionally left blank]

 

6

(Employee Grant Form)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC.,

a Delaware corporation

By:  

 

Print Name:  

 

Its:  

 

PARTICIPANT

 

Signature

 

Print Name

 

7

(Employee Grant Form)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders; or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

B. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

C. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

D. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).

E. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

F. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation

 

8

(Employee Grant Form)



--------------------------------------------------------------------------------

or its insurers and acceptable to the Participant (or the Participant’s legal
representative), and (ii) to the extent the Participant is eligible to
participate in the Corporation’s long-term disability plan, entitles the
Participant to the payment of long-term disability benefits from the
Corporation’s long-term disability plan. The process for determining a Permanent
Disability in accordance with the foregoing shall be completed no later than the
later of (i) the close of the calendar year in which the Participant’s Service
terminates by reason of the physical or mental impairment triggering the
determination process or (ii) the fifteenth day of the third calendar month
following such termination of Service.

G. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. The
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events: (i) the Participant no longer performs services
in the capacity of an Employee for the Corporation or any Parent or Subsidiary;
or (ii) the entity for which the Participant is performing such services ceases
to remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

H. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of shares of Restricted Stock or upon
the disposition of shares acquired pursuant to this Agreement.

 

9

(Employee Grant Form)



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Agreement by
Quiksilver, Inc., I,                     , the spouse of the Participant therein
named, do hereby join with my spouse in executing the foregoing Restricted Stock
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof and of the Plan.

Dated:             , 20    

 

 

Signature of Spouse

 

Print Name

 

10

(Employee Grant Form)



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement
between Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
individual named below (the “Individual”) dated as of             , 20    , the
Individual, hereby sells, assigns and transfers to the Corporation, an aggregate
                 shares of Common Stock of the Corporation, standing in the
Individual’s name on the books of the Corporation and represented by stock
certificate number(s)                      to which this instrument is attached,
and hereby irrevocably constitutes and appoints                      as his or
her attorney in fact and agent to transfer such shares on the books of the
Corporation, with full power of substitution in the premises.

Dated             ,         

 

 

Signature

 

Print Name

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Individual.)

 

11

(Employee Grant Form)



--------------------------------------------------------------------------------

FRENCH RESTRICTED STOCK ADDENDUM

FRENCH PLAN TERMS

This Addendum contains the terms of restricted stock granted to employees and
officers under the Quiksilver, Inc. 2013 Performance Incentive Plan (“the Plan”)
to eligible French Employees and officers (“the French Plan”). The terms of the
French Plan are identical to the Plan except as provided below:

 

1. For the purposes of any restricted stock granted in accordance with the
French Plan, the terms of the Plan shall be deemed incorporated by reference to
this Addendum.

 

2. For the purposes of the French Plan, restricted shares granted in accordance
with the French Plan (“French Restricted Stock”) may be designated as Qualifying
French Restricted Stock within the meaning of the conditions set forth in the
French Commercial Code (articles L 225-197-1 and s.).

 

3. The employees and officers to whom French Restricted Stock may be granted
according to the French Plan are restricted as follows:

French Restricted Stock may not be granted to persons holding more than 10% of
the share capital of the Corporation.

French Restricted Stock may only be granted to employees or “Président du
Conseil d’administration”, “Directeur Général”, “Directeurs Généraux Délégués”,
Members of the “Directoire”, “Gérant” of a “Société par actions”, “Président” of
a “société par actions simplifiée” or other officers (in particular Président du
Conseil de Surveillance) being otherwise a salaried employee of any Parent or
Subsidiary of the Corporation where:

(i) at least 10% of the employer company share capital or of the voting rights
is held, directly or indirectly, by the Corporation;

(ii) the employer company holds, directly or indirectly, at least 10% of the
share capital or of the voting rights of the Corporation; or

(iii) at least 50% of the employer company share capital or of the voting rights
is held, directly or indirectly, by a company which itself holds, directly or
indirectly, at least 50% of the capital of the Corporation.

 

4. According to the article L.225-197-1 of the French Commercial Code, no shares
of the French Restricted Stock shall vest before the second anniversary of the
Grant Date. During the vesting period the Participant shall not be entitled to
any rights (e.g., voting rights, cash dividends, etc.) with respect to the
shares of French Restricted Stock. By way of exception, in the event of the
death or permanent disability of second or third category of the Participant,
all of the French Restricted Stock shall accelerate and vest immediately
according to the articles L. 225-197-3 and L. 225-197-1 of the French Commercial
Code and all restrictions shall lapse immediately.

 

12

(Employee Grant Form)



--------------------------------------------------------------------------------

5. Restricted Stock adjustments under the French Plan include the following:

“In all cases, the modification of the number of shares of the French Restricted
Stock under the French Plan shall be made in accordance with the ‘instruction
DGI of 10 November 2006, 5F-17-06’”

 

6. According to the article L.225-197-3 of the French Commercial Code, the sale
of the vested shares of the French Restricted stock shall be restricted until
the second anniversary of the Vesting Date.

 

7. According to the article L.225-197-1 of the French Commercial Code, the sale
of the shares of the French Restricted Stock shall be restricted before or after
10 trading days of the publication of consolidated or, if none, annual accounts
or between the date that the Corporation’s officers have knowledge of any
information which could significantly affect the value of the shares of Common
Stock and 10 trading days after the information has been publicized.

8. Under the French Plan, in no event shall the number of shares of the French
Restricted Stock granted to the Participants exceed ten percent (10%) of the
Corporation’s authorized shares.

 

13

(Employee Grant Form)



--------------------------------------------------------------------------------

F O R M

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Employee Grant)

 

Participant:  

 

  Grant Date:  

 

  Number of Restricted Stock Units Granted:  

 

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is dated as of
[            , 20    ] (the “Grant Date”) and is entered into by and between
Quiksilver, Inc., a Delaware corporation (the “Corporation”), and the
Participant specified above (the “Participant”).

WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation has granted to the Participant, effective as of the
Grant Date, a credit of stock units under the Plan (the “Award”), upon the terms
and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an award with respect to an aggregate of
[                    ] stock units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Restricted Stock Units”). As used herein, the
term “restricted stock unit” shall mean a non-voting unit of measurement which
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
the Corporation’s Common Stock (subject to adjustment as provided in Section 7.1
of the Plan) solely for purposes of the Plan and this Agreement. The Restricted
Stock Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Restricted Stock Units
vest pursuant to Section 3. The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.

 

1

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

3. Vesting and Delivery of Shares.

[To be determined by the Corporation.]

4. Termination of Agreement. In the event that, prior to             , 20    ,
the Restricted Stock Units have not become vested, this Agreement shall
terminate and the Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration.

5. Continuance of Employment or Service Required; No Employment or Service
Commitment. Except as provided in Section 9 of this Agreement, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Except as provided in Section 9 of this Agreement, Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 9 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

6. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.

7. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.

 

2

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

8. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total number of Restricted Stock Units subject to the Award pursuant to
Section 3 hereof or Section 7 of the Plan (and in all events not later than two
and one-half months after the applicable vesting date), the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Restricted Stock Units subject to this Award that vest on the
applicable vesting date, unless such Restricted Stock Units terminate prior to
the given vesting date pursuant to Section 9. The Corporation’s obligation to
deliver shares of Common Stock or otherwise make payment with respect to vested
Restricted Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Restricted Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Participant shall have no further rights with
respect to any Restricted Stock Units that are paid or that terminate pursuant
to Section 9.

9. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 3
hereof, if the Participant ceases to provide Services to the Corporation (or a
Parent or Subsidiary) due to the Participant’s death, Permanent Disability,
Retirement or termination of Service by the Corporation other than for
Misconduct, then the Participant shall retain a number of Restricted Stock Units
equal to the product of (i) the total number of Restricted Stock Units granted
hereunder (subject to adjustment under Section 7.1 of the Plan), and (ii) a
fraction, the numerator of which is the number of whole months which have passed
since the Grant Date and the denominator of which is [                    ].
Such retained Restricted Stock Units shall remain subject to the vesting and
other provisions set forth in this Agreement, and any remaining Restricted Stock
Units shall be cancelled and forfeited as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.

(b) Misconduct/Voluntary Resignation. Subject to earlier vesting as provided in
Section 3 hereof, if the Participant’s Service is terminated by the Corporation
for Misconduct or the Participant voluntarily resigns from Service to the
Corporation (or a Parent or Subsidiary) for any reason other than Retirement,
death or Permanent Disability, this Agreement shall terminate and the
Participant’s Restricted Stock Units shall be cancelled and forfeited to the
Corporation without payment of any consideration by the Corporation and without
any other action by the Participant, with such cancellation and forfeiture to be
either (i) immediately prior to the date the Participant first so engages in
Misconduct, or (ii) the date on which the Participant so voluntarily resigns
from Service.

10. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Restricted Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.

 

3

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

11. Taxes. The Corporation (or any Parent or Subsidiary last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required with respect to Withholding Taxes. Alternatively, the
Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s payroll records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified, but if the
Participant is no longer an Employee, such notice shall be deemed effective five
business days after the date mailed in accordance with the foregoing provisions
of this Section 12.

13. Plan. The Restricted Stock Units and all rights of the Participant under
this Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Agreement. The Participant acknowledges having
read and understanding the Plan, the Plan Summary and Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

14. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the provisions of this Agreement
supersede any conflicting provisions which may appear in any employment
agreement between the parties hereto. The Plan and this Agreement may be amended
pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

15. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a

 

4

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

trust. Neither the Plan nor any underlying program, in and of itself, has any
assets. The Participant shall have only the rights of a general unsecured
creditor of the Corporation with respect to amounts credited and benefits
payable, if any, with respect to the Restricted Stock Units, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Restricted Stock Units, as and when payable hereunder.

16. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

17. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

19. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

20. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 11 above, the Participant is
solely responsible for any and all tax liability that may arise with respect to
the Award.

[Remainder of page intentionally left blank]

 

5

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC.,

a Delaware corporation

By:  

 

Print Name:  

 

Its:  

 

PARTICIPANT

 

Signature

 

Print Name

 

6

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under this Agreement:

A. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions.

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders, or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

B. “Corporate Transaction” shall mean either of the following stockholder
approved transactions to which the Corporate is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

C. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

D. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

E. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or

 

7

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

Subsidiary).“Parent” shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

A. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Participant
(or the Participant’s legal representative), and (ii) to the extent the
Participant is eligible to participate in the Corporation’s long-term disability
plan, entitles the Participant to the payment of long-term disability benefits
from the Corporation’s long-term disability plan. The process for determining a
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service.

G. “Retirement” shall mean that the Participant has terminated Service with the
Corporation (or any Parent or Subsidiary) with the intention of not engaging in
paid employment for any employer in the future, and the Board (or its designee)
has determined that such termination of Service constitutes Retirement for
purposes of this Agreement.

H. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. Participant
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) the Participant no longer performs services in the
capacity of an Employee for the Corporation or any Parent or Subsidiary; or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

I. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

 

8

(Employee RSU Grant Form)



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Unit
Agreement by Quiksilver, Inc., I,                     , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Unit Agreement and do hereby agree to be bound by all
of the terms and provisions thereof and of the Plan.

Dated:             , 20    

 

 

Signature of Spouse

 

Print Name

 

9

(Employee RSU Grant Form)